Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected to because of the following informalities:
Claim 1 recites “A neuromorphic-processing system comprising, comprising,” repeating the word “comprising.” Claims 2-9 are objected to as being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Herrero Abelanas et al. (U.S. 2016/0179434, hereinafter “Herrero”).
Regarding Claim 1, Herrero teaches a neuromorphic-processing system (figs. 12a and 12b; ¶ [0095] – [0096] and [0103]) comprising, comprising:
a special-purpose host processor operable as a stand-alone host processor (figs. 12a and 12b, Processor 1200; ¶ [0066] and [0102] - [0103]);
a neuromorphic co-processor including an artificial neural network (figs. 12a and 13, neuromorphic accelerator 1230; ¶ [0095] – [0096], [0103], and [0111]); and

Regarding Claim 7, Herrero teaches the artificial neural network is disposed in an analog multiplier array of a plurality of two-quadrant multipliers in a memory sector of the neuromorphic-processing system (fig. 13; ¶ [0105]).
Regarding Claim 9, Herrero teaches wherein the host processor and the co-processor are embodied in a single monolithic integrated circuit, a stacked die assembly, a multi-chip module, or separate integrated circuits of separate modules (fig. 6; ¶ [0067] and [0081]), and
wherein neuromorphic-processing system is configured to operate on battery power (¶ [0111]).
Regarding Claim 16, Herrero teaches a method of a neuromorphic-processing system having a special-purpose host processor and a neuromorphic co-processor (figs. 12a and 12b; ¶ [0003], [0095] – [0096], and [0103]), comprising:
enhancing special-purpose processing of the host processor with an artificial neural network of the co-processor (figs. 12a and 13, neuromorphic accelerator 1230; ¶ [0095] – [0096], [0103], and [0111]),
wherein the host processor is operable as a stand-alone host processor (figs. 12a and 12b, Processor 1200; ¶ [0066] and [0102] - [0103]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrero, as applied to claim 1, above, in view of Fitz et al. (U.S. 2016/0309267, hereinafter “Fitz”).
Regarding Claims 8 and 20, Herrero teaches wherein synaptic weights of the artificial neural network are stored in firmware of the neuromorphic co-processor (fig. 28; ¶ [0156] – [0158]—the containers are firmware that stores synaptic weights for the ANN), 
but does not specifically teach wherein the firmware is configured for cloud-based updates to update the synaptic weights of the artificial neural network.
However, Fitz teaches cloud-based updates to update synaptic weights of an artificial neural network (fig. 1; ¶ [0029]).
All of the claimed elements were known in Herrero and Fitz and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the cloud-based updates to synaptic weights of Fitz with the firmware and synaptic weights of Herrero to yield the predictable result of the firmware being configured for cloud-based updates to update the synaptic weights of the artificial neural network. One would be motivated to make this combination for the purpose of enabling the use of more advanced and .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Herrero in view of Kyles et al. (U.S. 2011/0170560, hereinafter “Kyles”).
Regarding Claim 10, Herrero teaches a neuromorphic processor (figs. 12a and 12b; ¶ [0095] – [0096] and [0103]), comprising:
a plurality of interface circuits (fig. 12a; ¶ [0102]—uncore 1210 comprises a communication bus structure or fabric, which includes a plurality of interface signals),
wherein the signals are received from a communications interface between the neuromorphic processor and a special-purpose host processor(figs. 12a and 13; ¶ [0102] – [0104]); and
a multi-layered artificial neural network configured to receive the signals from the interface circuits, wherein the neuromorphic processor is configured to enhance special-purpose processing of the host processor with the artificial neural network(figs. 12a and 13; ¶ [0102] – [0104]—uncore 1210 is a communication interface).
Herrero does not specifically teach the plurality of interface circuits including a demultiplexer configured to demultiplex serial signals into parallel signals,
wherein the serial signals are received from a serial communications interface; and
the multi-layered artificial neural network configured to receive the parallel signals from the interface circuits.
However, Kyles teaches:

wherein the serial signals are received from a serial communications interface (fig. 7; ¶ [0028] and [0067]—serial communications input signal S on an interface line); and
a network is configured to receive the parallel signals from the interface circuits (¶ [0032]).
All of the claimed elements were known in Herrero and Kyles and could have been combined by known methods with no change in their respective functions. It therefore would have been obvious to a person of ordinary skill in the art at the time of filing of the applicant’s invention to combine the demultiplexer and serial communications of Kyles with the interface circuits and neural network of Herrero to yield the predictable result of a plurality of interface circuits including a demultiplexer configured to demultiplex serial signals into parallel signals, wherein the serial signals are received from a serial communications interface between the neuromorphic processor and a special-purpose host processor; and a multi-layered artificial neural network configured to receive the parallel signals from the interface circuits, wherein the neuromorphic processor is configured to enhance special-purpose processing of the host processor with the artificial neural network. One would be motivated to make this combination for the purpose of saving chip area and thus reducing costs by reducing the number of data lines required to transmit and receive communication signals.

	Allowable Subject Matter
Claims 2-6, 11-15, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 11, it recites limitations similar to those of the first limitation of claim 2, and it is similarly not taught by the prior art of record.
Regarding Claim 17, it recites limitations similar to those of claim 2, so it too is not taught by the prior art of record.
Regarding Claims 3-6, 12-15, and 18-19, they contain allowable subject matter by virtue of their dependence on claims 2, 11, and 17, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This art includes:
Gutala et al. (U.S. 2019/00120116) teaches a coprocessor/accelerator in a package with memory that comprises programmable logic that can implement a convolutional neural network or other functions
Selinger et al. (U.S. 2018/0307912) teaches a processor coupled to neural network accelerators/video processing units, which can be neuromorphic
Kogawa et al. (U.S. 2016/0173151) teaches a system that demultiplexes a serial signal into parallel signals for video processing
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAL W SCHNEE whose telephone number is (571)270-1918.  The examiner can normally be reached on M-F 7:30 a.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HAL SCHNEE/Primary Examiner, Art Unit 2125